DETAILED ACTION
Claims 1 – 15 have been presented for examination. 
This office action is in response to submission of the application on 08/20/2020.
Vian et al. (GB 2450241), Murphy, K. “Dynamic Bayesian Networks: Representation, Inference and Learning”, Sutharssan, T. “Prognostics and Health Management of Light Emitting Diodes”, and Sturlaugson, L. “Extending Inference in Continuous Time Bayesian Networks” are cited on the IDS dated 11/18/2021 and relied upon in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are interpreted under their broadest reasonable interpretation in view of the specification (see MPEP 2111).

With regard to claim 1 (and similarly for claim 13), the Examiner interprets “physics of failure model” to reasonably encompass a Bayesian network since it outputs probability values based on observed values (see the instant application [Paragraph 26] “PoF models can use measurements from a system to compute probability values for possible health states.”, and [Paragraph 28] “the PoF models are given observed measurements of a system on which to perform prognostics, and the models compute/obtain probability values for the different health states of the feature to predict”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

With regard to claim 7, it recites “the likelihood values as uncertain evidence” in “wherein incorporating the likelihood values as uncertain evidence includes attaching …”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “as uncertain evidence” in the parent claim 4.  Examiner notes that there is “likelihood values as uncertain evidence” in claim 5.  Therefore it appears that Applicant intends to refer back to claim 5.  This is the interpretation for the prior art search, therefore the prior art rejection assumes that the parent claim is taught by Van in view of Murphy (Dynamic Bayesian), and further in view of Zhang (Dynamic) as in claim 5 (see Claim Rejections - 35 USC § 103)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Independent claim 1 recites a statutory category (i.e. a process) method for prognostic modeling, comprising: obtaining probability values for possible health states of a system or component part using one or more data-driven models and one or more physics of failure models; building a probabilistic network using a plurality of observed and latent variables; combining probable outcomes from the one or more physics of failure models and the one or more data-driven models to create an integrated model for failure prognosis; and predicting a health state of the system or system component using the integrated model and the probabilistic network.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers mathematical concepts (see MPEP 2106.04(a)(2)(I)(C)), but for the recitation of a generic device.  That is, other than reciting “at least one processor coupled to a memory” the steps rely on mathematical models and a probabilistic network which are directly utilized in implementing predictions.  For example, but for the “at least one processor coupled to a memory”, the “obtaining”, “building”, “combining” and “predicting” steps in the context of each of these claims encompasses mathematical models and/or obtaining predictions based on mathematical modeling.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, but the recitation of a generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited “at least one processor coupled to a memory” for generically carrying out the limitations addressed above.  At most, the “obtaining”, “building”, “combining” and “predicting” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “at least one processor coupled to a memory” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 1 is not patent eligible. 

Dependent claims 2 – 3, 5, 7 and 9 recite the same statutory category method as the parent independent claim, and further comprise: predicting failure of the system or system component in claim 2; predicting degradation of electronics within the system or system component in claim 3; wherein creating the integrated model includes incorporating the likelihood values as uncertain evidence in the one or more data-driven models in claim 5; wherein incorporating the likelihood values as uncertain evidence includes attaching a virtual evidence node to an observed node in each time slice of a given data-driven model in claim 7; wherein creating the integrated model further includes using the cumulative probabilities as virtual evidence in the one or more data-driven models in claim 9.  For example, the “predicting”, “incorporating”, “attaching” and “using” in the context of each of the claim limitations encompasses further manipulations of the mathematical model in the parent claim and/or further using the results of the mathematical models.  Therefore it falls within the “Mathematical calculations” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application in view of the analysis for the parent independent claim 1 since there are no additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no limitations beyond those address above.  The claims are not patent eligible.

Dependent claims 4, 6, 8 and 10 - 12 recite the same statutory category method as the parent independent claim, and further comprise: wherein the probability values for possible health states include likelihood values for each possible health state of the system or system component in claim 4; wherein the likelihood values include marginal likelihood values associated with different discrete states of the feature in claim 6; wherein probability values for possible health states further include cumulative probabilities of failure for each of a plurality of time slices in claim 8; wherein the probabilistic network includes a dynamic Bayesian network in claim 10; wherein the probabilistic network includes a continuous time Bayesian network in claim 11; and wherein the probability values for possible health states include a vector of time-indexed probability values in claim 12.  For example, the “likelihood values”, “cumulative probabilities”, “dynamic Bayesian network” and “continuous time Bayesian network” further limit a limitation in the parent claim which is part of the abstract idea.  Therefore it falls within the “Mathematical concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application in view of the analysis for the parent independent claim 1 and the parent dependent claim since there are no additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no limitations beyond those address above.  The claims are not patent eligible.

Independent claim 13 recites a statutory category (i.e. a machine) system for prognostic modeling, comprising: obtain probability values for possible health states of a system or component part using one or more data-driven models and one or more physics of failure models; build a probabilistic network using a plurality of observed and latent variables; combine probable outcomes from the one or more physics of failure models and the one or more data-driven models to create an integrated model for failure prognosis; and predict health state of the system or system component using the integrated model and the probabilistic network.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers mathematical concepts (see MPEP 2106.04(a)(2)(I)(C)), but for the recitation of a generic device.  That is, other than reciting “a processor operatively coupled to a memory having instructions stored thereon” the steps rely on mathematical models and a probabilistic network which are directly utilized in implementing predictions.  For example, but for the “a processor operatively coupled to a memory having instructions stored thereon”, the “obtain”, “build”, “combine” and “predict” steps in the context of each of these claims encompasses mathematical models and/or obtaining predictions based on mathematical modeling.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, but the recitation of a generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited “a processor operatively coupled to a memory having instructions stored thereon” for generically carrying out the limitations addressed above.  At most, the “obtain”, “build”, “combine” and “predict” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “a processor operatively coupled to a memory having instructions stored thereon” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 13 is not patent eligible. 

Dependent claims 14 recites the same statutory category method as the parent independent claim, and further comprise: wherein the processor is further configured to predict failure of the system or system component in claim 14.  For example, the “predict” in the context of each of the claim limitations encompasses further manipulations of the mathematical model in the parent claim and/or further using the results of the mathematical models.  Therefore it falls within the “Mathematical calculations” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application in view of the analysis for the parent independent claim 13 since there are no additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no limitations beyond those address above.  The claims are not patent eligible.

Dependent claims 15 recites the same statutory category method as the parent independent claim, and includes all the limitations of the parent claim.  Therefore it falls within the “Mathematical concepts” grouping of abstract ideas in view of the analysis for the parent independent claim 13.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application since it further recites the additional element: wherein the processor is further configured to transmit the predicted health state to one or more devices.  Merely outputting information does not is insignificant extra-solution activity and therefore does not meaningfully limit the application of the abstract idea (see MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since the additional element amounts to insignificant extra-solution activity.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 4, 6, 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vian et al. (GB 2450241) (henceforth “Vian”) in view of Murphy, K. “Dynamic Bayesian Networks: Representation, Inference and Learning” (henceforth “Murphy (Dynamic Bayesian)”).  Vian and Murphy (Dynamic Bayesian) are analogous art since they are in the same field of modeling the health of a system, and because they solve the same problem of predicting system failures.

With regard to claim 1, Vian teaches a method for prognostic modeling, comprising:
obtaining probability values for possible health states of a system or component part using one or more data-driven models and one or more physics of failure models; (Vian: [Page 15, Middle] the physics model can output probabilities of components failure modes based on observations (one or more physics of failure models) “The physics models component 302 includes one or more pre-developed diagnostic models of the monitored system. For example, as noted above, the physics models component 302 may include embodiments of graphical probabilistic models known as Bayesian networks. The physics models component 302 may advantageously capture relations between diagnostic observations and component failure modes.”, and [Page 16, Middle] the diagnosis and prognosis engine outputs the probability of failure (obtaining probability values for possible health state), and the domain knowledge component comprises layered Bayesian networks which reads from failure databases (using one or more data-driven models) and uses the results of the physics models (using one or more physics models) “The domain knowledge component 316 receives the inputs from the databases 318 and the components 302, 304, and may combine these inputs to create, debug, evaluate, and update portions of the diagnostic models (e.g. portions of layered Bayesian networks) from these input data.  The diagnosis and prognosis engine 306 may receive output from the data mining component 314 and the domain knowledge component 316, and uses a probabilistic reasoning engine to derive the likelihood of a system or component failure given the state of the diagnostic observations. The diagnosis and prognosis engine 306 may use formulae as shown in Equation (2) above to provide a probability of failure given the observation states”, and [Paragraph 19] the output of the diagnosis and prognosis engine can comprise probability values for different classes of health (for possible health states) “In addition, since the Bayesian diagnosis model may provide different classes of health of a monitored system, it may advantageously be used to provide a capability to accurately predict an imminent failure of the monitored system”)
building a probabilistic network using observed variables (Vian: [Page 16, Middle] the diagnosis and prognosis engine 306 can comprise a probabilistic reasoning engine (building a probability network) and uses the inputs from the data mining, and [Page 15] the data mining component outputs preprocessed system data (using observed variables) “In the embodiment shown in Figure 7, the health monitoring system 300 receives input data 308 regarding the particular system being monitored via an internal data bus 310 … As noted above, the data mining component 314 may clean and preprocess the input data using known tools and routines (e.g. min, max, average, filtering, etc.) to provide improved or enhanced data to the diagnosis and prognosis engine 306”)
combining probable outcomes from the one or more physics of failure models and the one or more data-driven models to create an integrated model for failure prognosis; and predicting a health state of the system or system component using the integrated model and the probabilistic network (Vian: [Page 15, Middle] the physics model can be a Bayesian network which outputs the probability of failure modes (probable outcomes from physics of failure models), and [Page 16, Middle] the domain knowledge component can be a Bayesian network which utilizes information from failure databases (probable outcomes from data-driven models) and the results of the physical model (combine probable outcomes), and the diagnosis and prognosis engine (using the probabilistic network) utilizes the results of the domain knowledge component (using the integrated model) to derive a likelihood of system failure (predicting a health state of the system))
wherein the obtaining, building and creating are performed by at least one processor coupled to a memory (Vian: [Page 11, Middle] a system can perform the steps “An on-ground pre-cooler health management system 210 for evaluating the condition of one or more engine pre-coolers includes at least one processor and memory 212 configured to”)

Vian does not appear to explicitly disclose: that the probabilistic network uses a plurality of latent variables.

However Murphy (Dynamic Bayesian) teaches:
building a probabilistic network using a plurality of observed and latent variables (Murphy (Dynamic Bayesian): [Page 14, Middle] a dynamic Bayesian network is an extension of a Bayesian network (building a probability network) has variables partitioned into input (observed) and hidden variables (latent variables) “A dynamic Bayesian network (DBN) [DK89] is a way to extend Bayes nets to model probability distributions over semi-infinite collections of random variables, Z1;Z2; : : :. Typically we will partition the variables into Zt = (Ut;Xt; Yt) to represent the input, hidden and output variables of a state-space model.”, and [Page 15, Figure 2.1] shows a dynamic Bayesian network having hidden nodes (clear) and observed nodes (solid) 
    PNG
    media_image1.png
    105
    182
    media_image1.png
    Greyscale
, and [Page 2, Top])
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian with the method of extending a Bayesian Network as a Dynamic Bayesian Network disclosed by Murphy (Dynamic Bayesian).  One of ordinary skill in the art would have been motivated to make this modification in order to model a time-varying system (Murphy (Dynamic Bayesian): [Page 14, Bottom] “Note that the term “dynamic” means we are modelling a dynamic system, not that the network changes over time.”)

With regard to claim 13, Vian teaches a system for prognostic modeling, comprising:
a processor operatively coupled to a memory having instructions stored thereon that, when executed by the processor, causes the processor to: (Vian: [Page 11, Middle] “An on-ground pre-cooler health management system 210 for evaluating the condition of one or more engine pre-coolers includes at least one processor and memory 212”, and [Page 21, Middle] “the acts described may be … may be based on instructions stored on one or more computer-readable media or otherwise stored or programmed into such devices”)
obtain probability values for possible health states of a system or component part using one or more data driven models and one or more physics of failure models (Vian: [Page 15, Middle] the physics model can output probabilities of components failure modes based on observations (one or more physics of failure models) “The physics models component 302 includes one or more pre-developed diagnostic models of the monitored system. For example, as noted above, the physics models component 302 may include embodiments of graphical probabilistic models known as Bayesian networks. The physics models component 302 may advantageously capture relations between diagnostic observations and component failure modes.”, and [Page 16, Middle] the diagnosis and prognosis engine outputs the probability of failure (obtaining probability values for possible health state), and the domain knowledge component comprises layered Bayesian networks which reads from failure databases (using one or more data-driven models) and uses the results of the physics models (using one or more physics models) “The domain knowledge component 316 receives the inputs from the databases 318 and the components 302, 304, and may combine these inputs to create, debug, evaluate, and update portions of the diagnostic models (e.g. portions of layered Bayesian networks) from these input data.  The diagnosis and prognosis engine 306 may receive output from the data mining component 314 and the domain knowledge component 316, and uses a probabilistic reasoning engine to derive the likelihood of a system or component failure given the state of the diagnostic observations. The diagnosis and prognosis engine 306 may use formulae as shown in Equation (2) above to provide a probability of failure given the observation states”, and [Paragraph 19] the output of the diagnosis and prognosis engine can comprise probability values for different classes of health (for possible health states) “In addition, since the Bayesian diagnosis model may provide different classes of health of a monitored system, it may advantageously be used to provide a capability to accurately predict an imminent failure of the monitored system”)
build a probabilistic network using a plurality of observed variables; (Vian: [Page 16, Middle] the diagnosis and prognosis engine 306 can comprise a probabilistic reasoning engine (building a probability network) and uses the inputs from the data mining, and [Page 15] the data mining component outputs preprocessed system data (using observed variables) “In the embodiment shown in Figure 7, the health monitoring system 300 receives input data 308 regarding the particular system being monitored via an internal data bus 310 … As noted above, the data mining component 314 may clean and preprocess the input data using known tools and routines (e.g. min, max, average, filtering, etc.) to provide improved or enhanced data to the diagnosis and prognosis engine 306”)
combine probable outcomes from the one or more physics of failure models and the one or more data driven models to create an integrated model for failure prognosis; and predict health state of the system or system component using the integrated model and the probabilistic network (Vian: [Page 15, Middle] the physics model can be a Bayesian network which outputs the probability of failure modes (probable outcomes from physics of failure models), and [Page 16, Middle] the domain knowledge component can be a Bayesian network which utilizes information from failure databases (probable outcomes from data-driven models) and the results of the physical model (combine probable outcomes), and the diagnosis and prognosis engine (using the probabilistic network) utilizes the results of the domain knowledge component (using the integrated model) to derive a likelihood of system failure (predicting a health state of the system))

Vian does not appear to explicitly disclose: that the probabilistic network uses a plurality of latent variables.

However Murphy (Dynamic Bayesian) teaches:
building a probabilistic network using a plurality of observed and latent variables (Murphy (Dynamic Bayesian): [Page 14, Middle] a dynamic Bayesian network is an extension of a Bayesian network (building a probability network) has variables partitioned into input (observed) and hidden variables (latent variables) “A dynamic Bayesian network (DBN) [DK89] is a way to extend Bayes nets to model probability distributions over semi-infinite collections of random variables, Z1;Z2; : : :. Typically we will partition the variables into Zt = (Ut;Xt; Yt) to represent the input, hidden and output variables of a state-space model.”, and [Page 15, Figure 2.1] shows a dynamic Bayesian network having hidden nodes (clear) and observed nodes (solid) 
    PNG
    media_image1.png
    105
    182
    media_image1.png
    Greyscale
, and [Page 2, Top])
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian with the method of extending a Bayesian Network as a Dynamic Bayesian Network disclosed by Murphy (Dynamic Bayesian).  One of ordinary skill in the art would have been motivated to make this modification in order to model a time-varying system (Murphy (Dynamic Bayesian): [Page 14, Bottom] “Note that the term “dynamic” means we are modelling a dynamic system, not that the network changes over time.”)

With regard to claim 2 and 14, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 1, and further teaches: 
wherein predicting the health state includes predicting failure of the system or system component (Vian: [Page 6, Top] “A probabilistic reasoning engine may then be used to derive the likelihood of component failure given the state of the diagnostic observations.”)

With regard to claim 4, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 1, and further teaches: 
wherein the probability values for possible health states include likelihood values for each possible health state of the system or system component (Murphy (Dynamic Bayesian): [Page 4, Middle] the probability of the current or future state of X is estimated for different specific values x (probability values include likelihood values for each possible state) 
    PNG
    media_image2.png
    163
    685
    media_image2.png
    Greyscale
, and [Page 7, Top] X state can be discrete and represent the health state of the system (for health states)
    PNG
    media_image3.png
    59
    681
    media_image3.png
    Greyscale
, and [Page 2, Middle] Dynamic Bayesian Networks are a more generalized state-space model “We then discuss the two most common kinds of state-space models, namely Hidden Markov Models (HMMs) and Kalman Filter Models (KFMs). In subsequent chapters of this thesis, we will discuss representation, inference and learning of more general state-space models, called Dynamic Bayesian Networks (DBNs).”)

With regard to claim 6, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 4, and further teaches: 
wherein the likelihood values include marginal likelihood values associated with different discrete states of the feature (Murphy (Dynamic Bayesian): [Page 46, Top] inferencing is performed computing marginal of the state X, and uses Bayesian Networks 
    PNG
    media_image4.png
    56
    674
    media_image4.png
    Greyscale
”Since inference in DBNs uses inference in BNs as a subroutine, you are strongly recommended to read Appendix B before reading this chapter.”, and [Page 48, Bottom])

With regard to claim 12, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 1, and further teaches: 
wherein the probability values for possible health states include a vector of time-indexed probability values (Murphy (Dynamic Bayesian): [Page 14, Middle] the Z variables are of the state-space model (for possible health states) “Typically we will partition the variables into Zt = (Ut;Xt; Yt) to represent the input, hidden and output variables of a state-space model.”, and [Page 15, Middle] the dynamic Bayesian network comprises a plurality of time slices with each slice having a conditional probability distribution for each state-space variable (probability values include time-index probability values) 
    PNG
    media_image5.png
    85
    530
    media_image5.png
    Greyscale
, and [Page 1, Bottom] a set of values can be represented as a vector (a vector of values) “The term “state-space model” is often used to imply that the hidden state is a vector in RK”)

With regard to claim 15, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 13, and further teaches:
wherein the processor is further configured to transmit the predicted health state to one or more devices (Vian: [Page 12, Middle] a predicted health state can be reported from an onboard portion to a ground portion (to one or more devices) “a monitoring system 230 includes a health management system 232 configured to report health conditions of the aircraft to a ground reporting system 234.  The health management system 232 includes an onboard subsystem 236 and a ground subsystem 238”, and [Page 3, Top])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vian in view of Murphy (Dynamic Bayesian), and further in view of Sutharssan, T. “Prognostics and Health Management of Light Emitting Diodes” (henceforth “Sutharssan (Thesis)”).  Vian, Murphy (Dynamic Bayesian) and Sutharssan (Thesis) are analogous art since they are in the same field of modeling the health of a system, and because they solve the same problem of predicting system failures.

With regard to claim 3, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 1, and further teaches: 
wherein predicting the health state includes predicting degradation of aircraft systems (Vian: [Page 1, Top] “As the cost of electronic and computer hardware decreases, these complex systems may be equipped with increasing numbers of sensors, detectors and computerized controllers. Such monitoring devices may provide valuable information that may be used for monitoring and characterizing the health of complex systems.”)

Vian in view of Murphy (Dynamic Bayesian) does not appear to explicitly disclose that the system or system component comprises electronics.

However Sutharssan (Thesis) teaches:
wherein predicting a health state includes predicting degradation of electronics within a system or system component (Sutharssan (Thesis): [Page 1 - 2] the remaining useful life of electronic components in aircraft systems is predicted  “Prognostic and health management (PHM) is a process of diagnosing, predicting the remaining useful lifetime (RUL) and estimating the reliability of systems and products. … Some systems such as modern aircraft is completely dependent on electronics for every single operation (i.e., engine control, autopilot, environmental monitoring, landing gear, etc.,).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian in view of Murphy (Dynamic Bayesian) with the prognostic and health management activities on electronics in aircraft systems disclosed by Sutharssan (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to make maintenance more efficient (Sutharssan (Thesis): [Page 2, Middle] “As the complexity of electronics increases, maintenance workload, required skill level for troubleshooting, and maintenance cost will increase. PHM can help to reduce the maintenance requirement and convert the need for unscheduled maintenance into a predictable and controllable activity [20; 21]”).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vian in view of Murphy (Dynamic Bayesian), and further in view of Zhang, Q. “Dynamic Uncertain Causality Graph for Knowledge Representation and Reasoning: Continuous Variable, Uncertain Evidence, and Failure Forecast” (henceforth “Zhang (Dynamic)”).  Vian, Murphy (Dynamic Bayesian) and Zhang (Dynamic) are analogous art since they are in the same field of modeling the health of a system, and because they solve the same problem of predicting system failures.

With regard to claim 5, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 4, and does not appear to explicitly disclose: wherein creating the integrated model includes incorporating the likelihood values as uncertain evidence in the one or more data-driven models.

However Zhang (Dynamic) teaches:
wherein creating the integrated model includes incorporating the likelihood values as uncertain evidence in the one or more data-driven models (Zhang (Dynamic): [Page 1002, Right Column] Ei is uncertain evidence for the real variable which is incorporated into the real variable as a conditional probability (incorporating likelihood values as uncertain evidence) “Fuzzy evidence and soft evidence together are called uncertain evidence. Uncertain evidence Ei should be treated as a consequence of real variable Vi and the credibility of the evidence should be treated as conditional probability Pr{Vij|Ei}”, and [Page 994, Figure 6] uncertain evidence Ei can be attached to a probabilistic graph (in the data-driven models) 
    PNG
    media_image6.png
    111
    300
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian in view Murphy (Dynamic Bayesian) with the method of incorporating uncertain evidence into a Bayesian network disclosed by Zhang (Dynamic).  One of ordinary skill in the art would have been motivated to make this modification in order to enable the data-driven model to handle uncertain evidence (Zhang (Dynamic): [Page 991, Right Column] “This paper extends the DUCG methodology from discrete variables to continuous variables, from certain evidence to uncertain evidence, and presents a method for failure forecasting.”)

With regard to claim 7, Vian in view of Murphy (Dynamic Bayesian), and further in view of Zhang (Dynamic) teaches all the elements of the parent claim, and further teaches: 
wherein incorporating the likelihood values as uncertain evidence includes attaching a virtual evidence node to an observed node (Zhang (Dynamic): [Page 991, Figure 1] testimony X3 and X4 are received (attaching to an observed node) 
    PNG
    media_image7.png
    168
    220
    media_image7.png
    Greyscale
, and [Page 994, Figure 6] uncertain evidence Ei is attached to the testimony nodes (a virtual evidence node) 
    PNG
    media_image6.png
    111
    300
    media_image6.png
    Greyscale
, and [Abstract] “The algorithm for utilizing uncertain evidence in inference is presented, in which uncertain evidence is treated as a virtual child variable of the observed variable without changing the knowledge and inference algorithm encoded in DUCG.”)
in each time slice of a given data-driven model (Murphy (Dynamic Bayesian): [Page 67, Figure 3.19] the time slices are all identical, therefore any added nodes would appear in all the time slices (a node in each time slice) 
    PNG
    media_image8.png
    150
    663
    media_image8.png
    Greyscale
, and [Page 58, Bottom] each slice can comprise a static Bayesian network (of a given data-driven model) “The simplest way to do exact inference in a DBN is to “unroll” the DBN for T slices and then apply any inference algorithm to the resulting static Bayes net”)

Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vian in view of Murphy (Dynamic Bayesian), and further in view of Sturlaugson, L. “Extending Inference in Continuous Time Bayesian Networks” (henceforth “Sturlaugson (2013)”).  Vian, Murphy (Dynamic Bayesian) and Sturlaugson are analogous art since they are in the same field of modeling the health of a system, and because they solve the same problem of predicting system failures.

With regard to claim 8, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 4, and does not appear to explicitly disclose: wherein probability values for possible health states further include cumulative probabilities of failure for each of a plurality of time slices.

However Sturlaugson (2013) teaches:
wherein probability values for possible health states further include cumulative probabilities of failure for each of a plurality of time slices (Sturlaugson (2013): [Page 25, Top] a probability that a node in a continuous time Bayesian network was in a certain state or changed from one state to another state over a period of time (cumulative probabilities for each of a plurality of time slices) is assigned as uncertain evidence, where the set of states could correspond to health states and one or more of the states could comprise a failure state (probabilities of failure) 
    PNG
    media_image9.png
    109
    536
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian in view Murphy (Dynamic Bayesian) with the method of incorporating uncertain evidence into a continuous time Bayesian network disclosed by Sturlaugson (2013).  One of ordinary skill in the art would have been motivated to make this modification in order to incorporate uncertain evidence into a continuous time Bayesian networks (Sturlaugson (2013): [Page 22, Bottom] “Therefore, we propose to define both uncertain and negative evidence and show how to support these definitions in the context of CTBN inference.”)

With regard to claim 9, Vian in view of Murphy (Dynamic Bayesian), and further in view of Sturlaugson (2013) teaches all the elements of the parent claim 8, and further teaches: 
wherein creating the integrated model further includes using the cumulative probabilities as virtual evidence in the one or more data-driven models (Sturlaugson  (2013): [Page 25, Top] a probability that a node in a continuous time Bayesian network was in a certain state or changed from one state to another state over a period of time (cumulative probabilities for each of a plurality of time slices) is assigned as uncertain evidence, where the set of states could correspond to health states and one or more of the states could comprise a failure state (probabilities of failure) 
    PNG
    media_image9.png
    109
    536
    media_image9.png
    Greyscale
)

With regard to claim 10, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the probabilistic network includes a dynamic Bayesian network.

However Sturlaugson (2013) teaches:
wherein the probabilistic network includes a dynamic Bayesian network (Sturlaugson: [Page 6, Middle] “A dynamic Bayesian network (DBN) is a special type of Bayesian network that uses a series of connected time-slices, each of which contains a copy of a regular Bayesian network Xt indexed by time t”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian in view Murphy (Dynamic Bayesian) with the method of extending a static Bayesian network disclosed by Sturlaugson (2013).  One of ordinary skill in the art would have been motivated to make this modification in order to extend a static physics of failure or data-driven model to include a temporal dimension (Sturlaugson: [Page 6, Middle] “The Bayesian network defined above is a static model. However, we can introduce the concept of time into the network by assigning discrete timesteps to the nodes to create a dynamic Bayesian network, a temporal version of a BN”).

With regard to claim 11, Vian in view of Murphy (Dynamic Bayesian) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the probabilistic network includes a continuous time Bayesian network.

However Sturlaugson (2013) teaches:
wherein the probabilistic network includes a continuous time Bayesian network (Sturlaugson (2013): [Page 9, Middle] a continuous time Bayesian network uses a static Bayesian network as the initial distribution of states, where each state a separate Markov processes 
    PNG
    media_image10.png
    112
    535
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the health management system disclosed by Vian in view Murphy (Dynamic Bayesian) with the method of extending a static Bayesian network disclosed by Sturlaugson (2013).  One of ordinary skill in the art would have been motivated to make this modification in order to enhance how the states are represented over a time dimension (Sturlaugson (2013): [Page 11, Middle] “the nodes in a CTBN are conditional Markov processes. As a result, CTBNs can be queried about the state probabilities for any real-valued time.”).

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosunally et al. “Prognostics Framework for Remaining Life Prediction of Cutty Sark Iron Structures” teaches using a Physics of Failure model in series with a Bayesian Network to predict a remaining life.
Liao et al. “Review of Hybrid Prognostics Approaches for Remaining Useful Life Prediction of Engineered Systems, and an Application to Battery Life Prediction” teaches using a hybrid model to predict useful life comprising data-driven and physics-based models.
Yang et al. “Reliability Estimate of Probabilistic-Physics-of-Failure Degradation Models” teaches combining the predicted failure of various modes to generate the overall failure rate of the system, and further teaches using a probabilistic physics of failure model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148